Citation Nr: 1633918	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1999. 

This case comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2009, the Board remanded the case for a hearing.  The Veteran testified in May 2009 at a hearing before a Veterans Law Judge (VLJ) of the Board via videoconference; a transcript of that hearing is of record.  However, the VLJ who conducted the hearing is no longer employed by the Board.  The Veteran was informed of her right to a new hearing in a December 2014 letter.  The Veteran did not respond.  As such, the Board will consider her claims based on the evidence of record.

In December 2009, June 2011, and June 2013, the Board remanded the case for additional development.  The case was returned to the Board.  In May 2015, the Board, in pertinent part, denied the claim for service connection of heart disease.

The Veteran appealed the issue of service connection for heart disease to the United States Court of Appeals for Veterans Claims (the Court).  In June 2016, pursuant to a joint motion for partial remand, the Court set aside the Board's decision as to this issue and remanded the matter to the Board for further proceedings.  The joint motion noted that the Board needed to address the inadequacy of its findings that any credible statements from the Veteran regarding the onset of her symptoms of atrial fibrillation in service would be insufficient to establish service connection for a heart disability.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Jurisdiction over the case was subsequently transferred back to the Board.  On review of the record, there is insufficient information of record to decide the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her November 2005 claim for benefits, the Veteran reported that she was first diagnosed with atrial fibrillation in the Navy, and that it was recommended that she have an ablation and take Coumadin, but she deferred both.  However, she reported that she was taking an ASA and Diltiazem daily, and stated that she did not notice an irregular heart rate.  The Veteran also testified as to onset of atrial fibrillation symptoms in service four or five years after she entered the Navy, which would have been in the 1980s.  See May 2009 Board videoconference hearing; p. 10.  In addition VA outpatient treatment records show that in October 2006, the Veteran reported that she was first diagnosed with atrial fibrillation in the Navy.  

The Veteran is competent to report that she has atrial fibrillation and when her symptoms were first identified.  However, in November 2006 and June 2008, she reported that she was diagnosed with atrial fibrillation when she underwent a breast reduction in 2002 (which would have been approximately three years after service).  The Board notes that it is not clear if the Veteran had an additional breast reduction surgery after military service, or if she was getting the date wrong on the breast reduction surgeries that were performed in service in approximately 1995 and/ or 1998, and she was, in fact, continuing to assert that her atrial fibrillation was diagnosed at the time of one of her breast reduction surgeries in service.  Clarification should be sought from the Veteran in this regard, on remand.

Review of the service treatment records show findings of irregular heartbeats on at least two occasions.  Specifically, a December 1984 echocardiogram shows sinus bradycardia with 1st degree atrioventricular block; otherwise normal echocardiogram.  A June 1995 echocardiogram also was abnormal with a normal sinus rhythm, but possible anterior infarct.  A September 1998 hospitalization report, for an asthma exacerbation, indicates that the Veteran had tachycardia with a normal sinus rhythm upon EKG. 

Following service, there were no pertinent complaints or symptomatology until after her November 2005 claim for benefits.  VA outpatient treatment records show that in October 2006, the Veteran was diagnosed with atrial fibrillation.  

The Veteran underwent two VA examinations in July 2011 and July 2013.  The Board remanded the case in June 2013 finding that the July 2011 VA examination was inadequate in that the examiner based the opinion on the fact that there was no diagnosis of atrial fibrillation in service, rather than the symptoms that were reported.  During a July 2013 VA examination, the VA examiner noted that the date of diagnosis was 2002, as previously reported by the Veteran, but that atrial fibrillation was first noted on EKG in 2006.  At the examination, the Veteran reported that her atrial fibrillation began in service, in 1990.  But she also noted that she was diagnosed coincident with breast reduction surgery in 2002.  However, as noted above, it appears that the Veteran has misreported her date of diagnosis or onset of symptoms, as coinciding with her breast reduction surgery, which occurred in 1998, during her military service.  The VA examiner noted the findings of bradycardia or tachycardia in the medical records in passing, but did not comment on these when making the medical opinion that the Veteran's atrial fibrillation was less likely than not incurred in or caused by an in-service injury, event, or illness.  As the VA examiner in July 2013 did not appear to consider all relevant information of record, the July 2013 medical opinion is insufficient, as well. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide the proper release for any additional, relevant VA and/ or private medical records, including an April 2008 cardiology office visit with Dr. J. from Atlantic Cardiology Associates, and any treatment she received from 2000 to 2001, as reported on the July 2011 VA examination.  Also, ask the Veteran to clarify if she had any breast reduction surgeries after her separation from service; and if so, to identify the dates and place of treatment.
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the July 2013 VA examiner, if available, to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed atrial fibrillation.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The examiner must express opinions addressing the following:

(I).  Whether it is at least as likely as not that the Veteran's atrial fibrillation is related to her active military service, to include whether there were signs or symptoms that first manifested during her service. 

(II). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current atrial fibrillation was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected asthma.

In making these determinations, please consider the following: 

a)  The service treatment records including a December 1984 echocardiogram showing sinus bradycardia with 1st degree atrioventricular block; otherwise normal echocardiogram.  

b)  A June 1995 echocardiogram in service was abnormal with a normal sinus rhythm, but possible anterior infarct.  

c)  During a cardiology consultation in March 1998, the Veteran complained of off and on chest pain for two weeks that lasted for 15 minutes to several hours.  The assessment was atypical history of EST. 

d)  A September 1998 hospitalization report, for an asthma exacerbation, indicates that the Veteran had tachycardia with a normal sinus rhythm upon EKG. 

e)  The Veteran reported that she was first diagnosed with atrial fibrillation in the Navy, and that it was recommended that she have an ablation and take Coumadin, but she deferred both.  However, she reported that she was taking an ASA and Diltiazem daily, and stated that she did not notice an irregular heart rate. 

f)  She also has noted that she was diagnosed with atrial fibrillation when she underwent a breast reduction in 2002; however, clarification has been sought from the Veteran, in this regard, as the medical evidence presently shows only breast reduction surgeries that took place during her military service in approximately 1995 and/ or 1998. 

The examiner must consider the Veteran's lay statements regarding onset of symptoms of atrial fibrillation in service, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology. 

The examiner is also reminded that, even though atrial fibrillation may not have been diagnosed in service or demonstrated at separation, a Veteran may still establish service connection for a current disability by showing she now has a current disorder and by submitting evidence that her current disorder is related to her active military service. 

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




